                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               STATESVILLE DIVISION
                    CRIMINAL ACTION NO. 5:06-CR-00022-KDB-DSC

 UNITED STATES OF AMERICA,


     v.                                                             ORDER

 CARLOS GIBBS,

                  Defendant.


          THIS MATTER is before the Court on Defendant Carlos Gibbs’s pro se Motion to Reduce

Sentence Pursuant to the First Step Act 2018. (Doc. No. 1358) (“Motion”). Defendant requests

that the Court “enter an amended judgment for immediate release and terminate any supervised

release remaining pursuant to the First Step Act.” Id. at 1. For the reasons set forth below, the

Court will deny Defendant’s Motion.

                                  I.   RELEVANT BACKGROUND

          Defendant pled guilty to one count of conspiracy to possess with intent to distribute cocaine

and cocaine base. (Doc. Nos. 349, 367). The Court accepted the government’s U.S.S.G. § 5K1.1

motion for a five-level reduction to an offense level of 26/IV. On March 10, 2008, the Court

sentenced Defendant to 120 months imprisonment with 5 years of supervised release. (Doc. No.

662). Defendant served his full term of imprisonment and was released on July 24, 2015. (Doc.

No. 1373, at 2). He immediately began a five-year term of supervised release. Id.

          On September 16, 2019, the United States Probation Office filed a petition for a supervised

release violation alleging the following violations: (1) drug/alcohol Use; (2) failure to comply with

location monitoring; (3) failure to pay for costs of location monitoring; and (4) failure to comply


                                                    1
with mental health treatment requirements. (Doc. No. 1323). Defendant was arrested for these

violations on October 3, 2019. On October 22, 2019, Defendant admitted to drug/alcohol use and

failure to comply with location monitoring while on supervised release. (Doc. No. 1373, at 2). The

remaining violations were dismissed. Id. at 3. The Court revoked Defendant’s supervised release

and sentenced him to 10 months as to each violation to be served concurrently. (Doc. No. 1335).

No further term of supervision was imposed. Id.

                                   II.   LEGAL STANDARD

   On August 3, 2010, the Fair Sentencing Act of 2010, Pub. L. 111-220, went into effect. Section

2 of the Act increased the quantity of cocaine base required to trigger the enhanced penalties of

Section 841. Specifically, it raised the (b)(1)(A) threshold from “50 grams” to “280 grams” and

the (b)(1)(B) threshold from “5 grams” to “50 grams.” Section 3 eliminated the mandatory

minimum for simple possession of cocaine base under 21 U.S.C. § 844(a). Congress did not apply

these changes retroactively to defendants sentenced before the Act’s passage.

   On December 21, 2018, the President signed into law the First Step Act of 2018, Pub. L. 115-

135. Section 404 of the Act gives retroactive effect to the changes made by Sections 2 and 3 of the

Fair Sentencing Act of 2010. Section 404(a) defines a “covered offense” as “a violation of a

Federal criminal statute, the statutory penalties for which were modified by Section 2 or 3 of the

Fair Sentencing Act of 2010 (Public Law 111-220; 124 Stat. 2372), that was committed before

August 3, 2010.” Section 404(b) then provides that “[a] court that imposed a sentence for a covered

offense may . . . impose a reduced sentence as if Section 2 or 3 of the Fair Sentencing Act of 2010

(Public Law 111-220; 124 Stat. 2372) were in effect at the time the covered offense was

committed.”




                                                2
   In Venable v. United States, 943 F.3d 187 (4th Cir. 2019), the Fourth Circuit considered

whether the First Step Act authorized a reduction in a defendant’s sentence when “he had

completed his original term of imprisonment and was currently in custody following revocation of

supervised release.” Id. at 188. The Fourth Circuit’s analysis in Venable was guided by the “unitary

sentence framework,” which recognizes “custodial and supervised release terms as components of

one unified sentence.” Id. at 193-94. Applying that framework, the court concluded that

“Venable’s revocation sentence is a component of his underlying original sentence for the drug

conviction.” Id. at 194. “[G]iven that Venable’s revocation sentence is part of the penalty for his

initial offense,” the Fourth Circuit held that Venable was “still serving his sentence for a ‘covered

offense’ for purposes of the First Step Act.” Id. A district court therefore has authority to consider

a motion for sentence reduction even when a defendant’s original sentence has been completed

and the defendant is now serving time of a supervised release violation. Id.

                                        III.   DISCUSSION

   Here, Defendant’s underlying conviction is for a “covered offense” under the First Step Act

because he is serving a revocation sentence that is part of the penalty for the initial drug conviction.

The fact that this Court has the authority to consider Defendant’s request to modify his sentence

does not end the inquiry—the question remains whether Defendant has demonstrated that he is

entitled to a reduced sentence under the First Step Act. See Venable, 943 F.3d at 194

(distinguishing between the court’s holding that a district court had authority to resentence a

defendant, and whether the defendant was entitled to the exercise of such authority).

   The Court has weighed the relevant § 3553(a) factors in Defendant’s case and finds particularly

significant the need to promote respect for the law, afford adequate deterrence to criminal conduct,

and to protect the public from further crimes of Defendant. To the extent Defendant is requesting



                                                   3
any overserved time on his original custodial sentence be credited to his term for revocation of

supervised release, his request is denied. Public policy considerations, like the need to protect the

public and the need for deterrence, counsel against the Court allowing this Defendant or other

defendants to “bank” time on an original sentence and seek to use that time as a basis for reduced

incarceration on a revocation sentence. See, e.g., Miller v. Cox, 443 F.2d 1019, 1021 (4th Cir.

1971) (“[T]he availability of credit against sentences for future crimes would provide a sense of

immunity and incentive to engage in criminal conduct.”). Also, significantly, Defendant is

currently serving a revocation sentence of only 10 months with no term of supervision to follow.

The Court found during sentencing for Defendant’s revocation of supervised release that a 10-

month term of incarceration was sufficient, but not greater than necessary, to accomplish the goals

of sentencing in 18 U.S.C. § 3553(a). For these reasons, the Court declines to exercise its discretion

under the First Step Act to reduce Defendant’s sentence.

   IT IS THEREFORE ORDERED that Defendant’s Motion to Reduce Sentence Pursuant to

the First Step Act 2018, (Doc. No. 1358), is DENIED.

   The Clerk is directed to certify copies of this order to Defendant, to the United States Attorney,

the United States Marshals Service, and the United States Probation Office.



                                         Signed: April 3, 2020




                                                  4
